                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 Solas OLED Ltd., an Irish corporation,

                          Plaintiff,
                                                         CASE NO. 6:12-cv-00185
 vs.

 Samsung Display Co., Ltd, a Korea corporation;          Complaint for Patent
                                                         Infringement
                          Defendant.
                                                         JURY DEMANDED




                                 Complaint for Patent Infringement

        Plaintiff Solas OLED Ltd. (“Solas”) files this complaint against Defendant Samsung

Display Co., Ltd. (“SDC”), alleging infringement of U.S. Patent No. 6,072,450 (“Patent-in-

Suit”). The accused products are SDC’s organic light-emitting diode (“OLED”) display modules

included in Apple products.

                           Plaintiff Solas OLED and the Patents-in-Suit.

       1.      Plaintiff Solas is a technology licensing company organized under the laws of

Ireland, with its headquarters at 4-5 Burton Hall Road, Sandyford, Dublin 18.

       2.      Solas is the owner of U.S. Patent No. 6,072,450, entitled “Display Apparatus,”

which issued June 6, 2000 (the “’450 patent”). A copy of the ’450 patent is attached to this

complaint as Exhibit 1.

                               Defendant and the Accused Products.

       3.      Defendant Samsung Display Corporation. is a Korea corporation.



                                                1
       4.      The accused products are SDC’s organic light-emitting diode (“OLED”) display

modules included in Apple products. As illustrative examples, this includes iPhone, Apple, and

MacBook Pro models.

                                  Jurisdiction, venue, and joinder.

       5.      Solas asserts claims for patent infringement against SDC under the patent laws of

the United States, including 35 U.S.C. §§ 271 and 281, et seq. The Court has original jurisdiction

over Solas’ patent infringement claims under 28 U.S.C. §§ 1331 and 1338(a).

       6.      The Court has personal jurisdiction over SDC. Defendant SDC has established

minimum contacts with the United States as a whole such that the exercise of jurisdiction would

not offend traditional notions of fair play and substantial justice. Defendant SDC has

purposefully directed activities at the United States—in particular, directing display modules,

either alone and/or included in products such as smartphones and computers, to distributors and

customers within the United States (including within this district) and engaging in sales and

marketing efforts to generate and support such sales. The claims for infringement arise out of, or

relate to, those activities. The exercise of jurisdiction over SDC would not offend traditional

notions of fair play and substantial justice.

       7.      Venue is proper in this district under 28 U.S.C. §1400(b) and 28 U.S.C. §§

1391(c) because SDC is a foreign defendant.

                      Count 1 – Claim for infringement of the ’450 patent.

       8.      Solas incorporates by reference each of the allegations in the above paragraphs

and further alleges as follows:

       9.      On June 6, 2000, the United States Patent and Trademark Office issued U.S.

Patent No. 6,072,450, entitled “Display Apparatus.” Ex. 1.



                                                 2
       10.      Solas is the owner of the ’450 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

       11.      Each claim of the ’450 patent is valid, enforceable, and patent-eligible.

       12.      Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’450 patent, and Solas is entitled to damages for SDC’s past

infringement.

       13.      SDC has directly infringed (literally and equivalently) and induced others,

including, Apple Incorporated, to infringe the ’450 patent and, unless enjoined, will continue to

do so by making, using, selling, offering for sale, or importing products that infringe the claims

of the ’450 patent and by inducing others to infringe the claims of the ’450 patent without a

license or permission from Solas.

       Direct Infringement

       14.      SDC has directly infringed (literally and equivalently) at least one claim of the

’450 patent by offering to sell, selling, and importing the Accused Products in the United States.

SDC has infringed multiple claims of the ’450 patent, including independent claim 1. By way of

example only, the SDC’s display modules included in the Apple MacBook Pro infringes an

exemplary claim of the ’450 patent, as in the following description, which Solas provides

without the benefit of information about the accused device obtained through discovery. For

example, claim 1 claims a display apparatus as follows:

       [1a] “a substrate;”

       The accused MacBook Pro display modules include Organic Light Emitting Diode

(OLED) panels that include a polyimide substrate:




                                                  3
substrate




            4
       [1b] “active elements formed over said substrate and driven by an externally

supplied signal;”

       The accused MacBook Pro display modules include active elements formed over the

substrate:




                         OLED Removed/ Al Layer




                                      7
                             8            9

                                  1




                                              5
       These active elements are driven by an externally supplied signal:




                           OLED Removed/ Al Layer




       [1c] “an insulation film formed over said substrate so as to cover said active

elements, said insulation having at least one contact hole;”

       In the accused MacBook Pro display modules, an insulation film is formed over the

substrate, covers the active elements, and has contact holes:




                                                 6
                                                    contact hole
           insulation film




                                                                       substrate


       [1d] “at least one first electrode formed on said insulation film so as to cover said

active elements, and connected to said active elements through said at least one contact

hole, said at least one first electrode being made of a material which shields visible light;”

       In the accused MacBook Pro display modules, an electrode is formed on the insulation

film, covers active elements, and is connected to active elements through contact holes:




                                                7
                insulation film


                                                               first
                                                            electrode
                                                             (anode)



                                                    7
                                       8                9
                                                              connected to

                                              1




                                   contact hole




       This electrode is formed of a material which shields visible light:

                                                     first
                                                  electrode
                                                   (anode)




       [1e] “an organic electroluminescent layer having an organic electroluminescent

material formed on said at least one first electrode so as to cover said active elements and



                                                    8
including at least one layer which emits light in accordance with a voltage applied to said at

least one layer;”

       In the accused MacBook Pro display modules, a layer of organic electroluminescent

material is formed on the electrode, and covers active elements:

                             organic                   first
                    electroluminescent layer        electrode
                                                     (anode)




       This organic electroluminescent layer emits in accordance with a voltage applied to the

layer using the OLED cathode and anode.

       [1f] “and at least one second electrode formed on said organic electroluminescent

layer which covers said active elements.”

       In the accused MacBook Pro display modules, a second electrode is formed on the

organic electroluminescent layer:




                                                9
                                                                          second electrode
                                                                             (cathode)




                                      active elements




        Indirect infringement

        15.     SDC has had knowledge of the ’450 patent from at least as early as 2006. In US

11/170,158 (published as US2006/0001363A1) (“Active matrix organic light emitting display

device and method of fabricating the same”), published on January 5, 2006, assigned to

“Samsung SDI Co., Ltd,” the ’450 patent was cited by the examiner of this patent application in

a rejection of Samsung SDI Co. Ltd.’s claims issued on August 17, 2007. U.S. Patent No.

7,402,950 issued based upon this application on July 22, 2008 and cites the ’450 patent on its

face. On December 12, 2008, Samsung SDI Co. Ltd. assigned this patent to Samsung Mobile

Display Co., Ltd. On July 2, 2012, Samsung Mobile Display Co., Ltd. merged into Samsung

Display. SDC has known how the Accused Products are made and has known, or have been

willfully blind to the fact, that third parties such as Apple Inc., making, using, offering to sell,

and selling the accused products within the United States, or importing the Accused Products

into the United States, would constitute infringement.

                                                   10
       16.     SDC has induced, and continues to induce, infringement of the ’450 patent by

actively encouraging Apple Inc. and entities associated with Apple Inc. to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by Apple; providing the Accused Products to Apple;

and indemnifying patent infringement within the United States.

       Damages

       17.     Solas has been damaged by SDC’s infringement of the ’450 patent and is entitled

to damages as provided for in 35 U.S.C. § 284, including reasonable royalty damages.

                                           Jury demand.

       18.     Solas demands trial by jury of all issues.

                                          Relief requested.

       Solas prays for the following relief:

       A.      A judgment in favor of Solas that SDC has infringed the ’450 patent and that the

’450 patent is valid, enforceable, and patent-eligible;

       B.      A judgment and order requiring SDC to pay Solas all damages provided for under

35 U.S.C. § 284, including compensatory damages, costs, expenses, and pre- and post-judgment

interest for its infringement of the asserted patents;

       D.      A permanent injunction prohibiting SDC from further acts of infringement of the

’450 patent;

       E.      A judgment and order requiring SDC to provide an accounting and to pay

supplemental damages to Solas, including, without limitation, pre-judgment and

post-judgment interest;



                                                  11
       F.      A finding that this case is exceptional under 35 U.S.C. § 285, and an award of

Solas’ reasonable attorney’s fees and costs; and

       G.      Any and all other relief to which Solas may be entitled.

Dated: February 26, 2021                            Respectfully submitted,

                                                    /s/ Reza Mirzaie
                                                    Marc Fenster
                                                    CA State Bar No. 181067
                                                    Reza Mirzaie
                                                    CA State Bar No. 246953
                                                    Neil A. Rubin
                                                    CA State Bar No. 250761
                                                    Kent N. Shum
                                                    CA State Bar No. 259189
                                                    RUSS AUGUST & KABAT
                                                    12424 Wilshire Blvd. 12th Floor
                                                    Los Angeles, CA 90025
                                                    Telephone: 310-826-7474
                                                    Email: mfenster@raklaw.com
                                                    Email: rmirzaie@raklaw.com
                                                    Email: nrubin@raklaw.com
                                                    Email: kshum@raklaw.com

                                                    Sean A. Luner
                                                    CA State Bar No. 165443
                                                    Gregory S. Dovel
                                                    CA State Bar No. 135387
                                                    Jonas B. Jacobson
                                                    CA State Bar No. 269912
                                                    DOVEL & LUNER, LLP
                                                    201 Santa Monica Blvd., Suite 600
                                                    Santa Monica, CA 90401
                                                    Telephone: 310-656-7066
                                                    Email: sean@dovel.com
                                                    Email: greg@dovel.com
                                                    Email: jonas@dovel.com




                                               12
     T. John Ward, Jr.
     Texas State Bar No. 00794818
     Claire Abernathy Henry
     Texas State Bar No. 24053063
     Andrea L. Fair
     Texas State Bar No. 24078488
     WARD, SMITH & HILL, PLLC
     PO Box 1231
     Longview, Texas 75606-1231
     (903) 757-6400 (telephone)
     (903) 757-2323 (facsimile)
     E-mail: jw@wsfirm.com
     E-mail: claire@wsfirm.com
     E-mail: andrea@wsfirm.com

     ATTORNEYS FOR PLAINTIFF,
     SOLAS OLED, LTD.




13
